DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/11/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeHaan et al (Patent No. US 9,495,421 B1) Col. 7 lines 59-65 which is able to shows the specifics of being able to access package/data information stored on the virtual disk based on permission/credentials to access the virtual disk, where the permission/credentials are viewed as a type of use policy, where the specifics of the data being a selected application on a virtual disk can be seen in the teachings of Eicken Col. 4 lines 13-15 and Col. 10 lines 17-34.

Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 

Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 11 lines 5-8) that Naik does not disclose portal server, (Argument 2; Remarks pg. 11 lines 15-17) that Naik does not disclose use policy or a connection status, (Argument 3; Remarks pg. 14 lines 16-17) the combination of Goodwin, Naik and Yamaguchi is improper due to hindsight reasoning, (Argument 4; Remarks pg. 22-24) type of virtual disk access.

With respect to applicant’s arguments examiner respectfully disagrees.  As to argument 1, while Naik does disclose the portal application it also seen disclosing the management and coordination server in which the portal application receives its application information from thus viewed as portal servers as seen in Naik [0005] lines 1-7, [0037] lines 1-3, [0038] lines 1-8 and [0040] lines 1-7.

As to argument 2, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as Niak is not cited for the specifics of the connection status.  Niak [0037] lines 1-3, [0038] lines 1-8 [0040] lines 1-7 does disclose being able to receive application dependency information and then displaying it for use and thus viewed as type of use policy as providing the dependency rules needed to use the application properly where Eicken Col. 10 lines 17-34 shows more specific details on use policy.  Where the teachings of Yamaguchi [0015] lines 1-7, [0016] lines 1-9 and [0076] lines 5-9 which is cited for the obtaining the connection status information.

As to argument 3, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

As to argument 4, it is seen in the teachings of Yamaguchi [0015] lines 1-7, [0016] lines 1-9,[0074] lines 1-5, [0075] lines 1-5 and [0076] lines 5-9 which shows being able to the information associated with the type of access point and by comparing the type of access points can determine the type of access point, and as the type of access points are not limited can be viewed as including types of access points including virtual disk access point types, where it is seen that the access point types can include type connected over the internet/network and a type of access point that is not thus showing the specifics of the types of access such and local or networked access types

Claim Objections
Claim 14 is objected to because of the following informalities:  it claims  dependency from claim 1 but believed to be dependent on the computer readable medium of claim 8.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-4, 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over von Eicken et al. (Patent No. US 8,438,654 B1), in view of Naik et al (Pub. No. US 2019/0268306 A1), in view of Berman et al. (Pub. No. US 2012/0311257 A1), and further in view of DeHaan et al. (Patent No. US 9,495,421 B1).

As to claim 1, Eicken discloses a method for implementing applications on a user device on a just-in-time basis with a virtual disk, comprising:
obtaining by an agent on a user device a use-policy for the selected application, the use policy being specific to the user (Eicken Col. 10 lines 17-34; which shows being able to obtain/determine use-policy/permission/authentication information for application information and associated requester/users the specifics of the selecting application seen specifically disclosed below)
based on the use policy, attaching the user device to a first virtual device over a network, the first virtual device including to the selected application (Eicken Col. 4 lines 13-15 and Col. 10 lines 17-34; which shows based on the determined policy/permission/authentication being able attach the device to that of a virtual machine device where it can be seen that the virtual machine/device is attached/connected to the server through a network where the virtual machine/device is associated with specific software/application, where it is seen disclosed specifically below discloses information can be viewed as showing the specifics of the selected application).

Eicken does not specifically disclose displaying, with a portal application on the user device, a first user interface (“UI”) configured to display a catalog of selectable applications; receiving with the first UI, a selection of one of an application and a specific bundle of applications as a selected application from the catalog; and receiving from a portal server application policy information; wherein launching the selected application includes providing a second UI, the second US including a window native to the selected application.

However, Naik discloses displaying, with a portal application on the user device, a first user interface (“UI”) configured to display a catalog of selectable applications (Naik [0022] lines 6-14; which shows a portal application that can display a collection/multiple of application information for selection by a user thus a user interface); 
receiving with the first UI, a selection of one of an application and a specific bundle of applications as a selected application from the catalog (Naik [0022] lines 6-14 and [0040] lines 3-7; which shows the ability to select applications or groups/bundles of application where the displayed collection of application information for selection is viewed as the catalog);
and receiving from a portal server application policy information (Naik [0022] lines 6-14 and [0040] lines 3-7; which shows that the portal is able to provide information associated with the application, which in light of above disclose information can be viewed as including specific application use policy/permission/authentication information);
wherein launching the selected application includes providing a second UI, the second US including a window native to the selected application (Naik [0009] lines 1-5, [0042] lines 1-5 and [0059] lines 1-5; which shows that the  portal application and its associated UI and wherein the portal application can provide/associate/launch another application that can include its own associated another/second user interface where the user interface can include associated window information thus a type of native window to that application)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Naik, showing application selection information, into the launching of application system of Eichen, for the purpose of increase ease for user in downloading and initializing application, as taught by Naik [0003] and [0022].

Eicken as modified by Naik does not specifically disclose launching the selected application from the first virtual disk while the first virtual disk remains attached to the user device over the network by running the executable file.

However, Berman discloses launching the selected application from the first virtual disk while the first virtual disk remains attached to the user device over the network (Berman [0014] lines 9-14, [0015] lines 1-9, [0017] lines 1-5 and [0020] lines 1-6; which shows that the virtual disk can be network attached drives  thus viewed attached to the user device over the network that is able to execute/run application file, where the specifics of the selected application can be seen disclosed above ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Berman showing the application launching tied to a virtual disk into the virtual disk system of Eicken as modified by Naik for the purpose of increasing ease of usability by providing notification to the user, as taught by Berman [0020] lines 1-6.

Eicken as modified by Naik and Berman the use-policy specifying that the user can access the selected application through a virtual disk.

However, DeHaan discloses the use-policy specifying that the user can access the selected application through a virtual disk (DeHaan Col. 7 lines 59-65; which is able to shows the specifics of being able to access package/data information stored on the virtual disk based on permission/credentials to access the virtual disk, where the permission/credentials are viewed as a type of use policy)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of DeHaan showing the permission/policy required to access information stored on a virtual disk into the virtual disk system of Eicken as modified by Naik and Berman for the purpose of increasing usability by providing for further optional ways to access information stored on the virtual machine, as taught by DeHaan Col. 7 lines 59-65.



As to claim 3 Eichen discloses further comprising completing by the agent at least one authentication process to access an executable file based on the notification, wherein the selected application is launched by running the executable file (Eicken Col. 10 lines 17-34 and Col. 13 lines 46-57; which shows the specifics of the user policy and authentication information to perform authentication determination to determine permission/access for application/file information associated with a request, which can be viewed as a form of notification, where it is seen specifically disclosed above the launching/executing/running the application file viewed as including the selected application).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Berman and DeHaan as applied to claim 1, and further in view of Brar et al. (Pub. No. US 2009/0249324 A1).

As to claim 2 Eichen as modified by Naik, Berman and DeHaan does not disclose wherein the selected application is launched without installing the selected application on the user device.

However, Brar discloses wherein the selected application is launched without installing the selected application on the user device (Brar [0016] lines 17-26 and [0018] lines 5-14; which shows the ability for an application to be run/launched on a compatible computer system/user device without requiring the application to be installed on that specific device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Brar showing the specifics of running an application without needing to be installed on the host, into the virtualization system associated with running an application of Eichen as modified by Naik, Berman and DeHaan, for the purpose of helping to save resources on the host device by having less application information take up information on that device, as taught by Brar [0016] lines 17-26.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Berman and DeHaan as applied to claim 1 above, and further in view of Casper et al. (Pub. No. US 2011/0276806 A1).

As to claim 4, Eichen as modified by Naik and Berman and DeHaan does not specifically disclose based on the use-policy specifying that the first virtual disk can be downloaded to the user device, downloading a copy of the first virtual disk as a second virtual disk for future selections of the application.

However, Casper discloses based on the use-policy specifying that the first virtual disk can be downloaded to the user device, downloading a copy of the first virtual disk as a second virtual disk for future selections of the application (Casper [0078] lines 1-6; which is able to being able to download a copy of the virtual disk thus viewed as a download second copy of the virtual disk for future use, where it is seen specifically disclosed above the determining a user permission/use policy for performing a specific request viewed as including this copy action/request and thus together can be seen as disclosing discloses based on the use-policy specifying that the first virtual disk can be downloaded to the user device, downloading a copy of the first virtual disk as a second virtual disk for future selections of the application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Casper showing the downloading a virtual disk copy, into the virtual disk system of Eichen as modified by Naik, Berman and DeHaan  for the purpose of increasing usability to that the user can have its needs meet with the downloaded virtual disk, as taught by Casper [0078] lines 1-6.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eichen Naik, Berman, DeHaan as applied to claims 1 above, and further in view of Lam et al. (Patent No. US 8,266576 B2).

As to claims 5, Eichen as modified by Naik, Berman and DeHaan does not specifically disclose wherein the second virtual disk is downloaded while the second UI is being accessed.

However, Lam discloses wherein the second virtual disk is downloaded while the second UI is being accessed (Lam Col. 3 lines 32-46; which shows during actions in the UI, viewed as being accessed, being able to download virtual machine information, where it is seen specifically disclosed above the specifics of the second UI being accessed and downloading the second virtual disk)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lam showing the UI being used in downloading of virtual machine information, into the downloading of information of Eichen as modified by Naik, Berman and DeHaan, for the purpose of increasing desired usability by being able to perform more actions based user commands/instructions, as taught by Lam Col. 3 lines 32-46

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Berman, and DeHaan as applied to claim 1 above, and further in view of Diaz-Tellez et al. (Pub. No. US 2015/0358357 A1).

As to claims 6, and 13, Eichen does not specifically disclose however Naik discloses on a subsequent selection to use the selected application, attaching the user device to the second virtual disk (Naik [0022] lines 1-14; which shows the ability to for user to selection application out of plurality of available and thus can be viewed as including the ability for a plurality/subsequent selection where it can be seen disclosed above the specifics attaching the user device to the virtual disk).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Naik, showing application selection information, into the launching of application system of Eichen, for the purpose of increase ease for user in downloading and initializing application, as taught by Naik [0003] and [0022].

Eichen as modified by Naik, Berman and DeHaan does not specifically disclose running an executable file to launch the selected application in accordance with a use-policy for the second virtual disk.

However, Diaz discloses running an executable file to launch the selected application in accordance with a use-policy for the second virtual disk (Diaz [0059] lines 8-16; which shows for the executable file associated with the application includes policy information tied to the launch of the application, where it is disclose in detail the specifics of copying virtual disk to become a local virtual disk, thus viewed as second virtual disk and associated policy with the virtual disk).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Diaz, showing the running executable file for application associated with policy information, into the updating system of Eichen as modified by Naik, Berman and DeHaan, for the purpose of helping to ensure the security of the application being launched, as taught by Dias [0059].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Berman and DeHaan as applied to claim 1 above, and further in view of Barak et al. (Pub. No. US 2014/0026231 A1).

As to claim 7, Eichen discloses attaching, with the agent, a current version of the first virtual disk across the network to implement the selected application (Eicken Col. 4 lines 13-15 and Col. 10 lines 17-34; which shows based on the determined policy/permission/authentication being able attach the device to that of a virtual machine device where it can be seen that the virtual machine/device is attached/connected to the server through a network where it is seen specifically disclosed above the ability for the attached/mounted virtual disk to implement/execute/run the application).

Eichen as modified by Naik, Berman and DeHaan does not specifically disclose determining the use-policy for the second virtual disk is different than a current use-policy for the first virtual disk available over the network.

However, Barak discloses determining the use-policy for the second virtual disk is different than a current use-policy for the first virtual disk available over the network (Barak [0057] lines 1-7; which shows the ability to determine similarities and differences between policy information, where it is disclosed in detail above the specifics of use policy associated with virtual disk locally or over a network).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Barak, showing the determining policy differences, into the updating system of Eichen as modified by Naik, Berman, Gonzalez and DeHaan, for the purpose of helping to improve security determination, as taught by Barak [0057].

Claims 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over von Eicken et al. (Patent No. US 8,438,654 B1), in view of Naik et al (Pub. No. US 2019/0268306 A1), in view of Berman et al. (Pub. No. US 2012/0311257 A1), in view of DeHaan et al. (Patent No. US 9,495,421 B1), in view of Breitgand et al. (Patent No. US 8,793,684 B2) and further in view of Casper et al. (Pub. No. US 2011/0276806 A1) 

As to claim 8, Eicken discloses a non-transitory, computer-readable medium comprising instruction that, when executed by a processor, perform stages for implementing applications on a user device on a just-in-time basis, the stages comprising:
obtaining by an agent on a user device a use-policy for the selected application, the use policy being specific to the user (Eicken Col. 10 lines 17-34; which shows being able to obtain/determine use-policy/permission/authentication information for application information and associated requester/users the specifics of the selecting application seen specifically disclosed below)
based on the use policy, attaching the user device to a first virtual device over a network, (Eicken Col. 4 lines 13-15 and Col. 10 lines 17-34; which shows based on the determined policy/permission/authentication being able attach the device to that of a virtual machine device where it can be seen that the virtual machine/device is attached/connected to the server through a network where the virtual machine/device is associated with specific software/application).

Eicken does not specifically disclose displaying, with a portal application on the user device, a first user interface (“UI”) configured to display a catalog of selectable applications; receiving with the first UI, a selection of one of an application and a specific bundle of applications as a selected application from the catalog; and receiving from a portal server application policy information; displaying a second UI from the first virtual disk, wherein the second UI includes a window native to the selected application.

However, Naik discloses displaying, with a portal application on the user device, a first user interface (“UI”) configured to display a catalog of selectable applications (Naik [0022] lines 6-14; which shows a portal application that can display a collection/multiple of application information for selection by a user thus a user interface); 
receiving with the first UI, a selection of one of an application and a specific bundle of applications as a selected application from the catalog (Naik [0022] lines 6-14 and [0040] lines 3-7; which shows the ability to select applications or groups/bundles of application where the displayed collection of application information for selection is viewed as the catalog);
and receiving from a portal server application policy information (Naik [0022] lines 6-14 and [0040] lines 3-7; which shows that the portal is able to provide information associated with the application, which in light of above disclose information can be viewed as including specific application use policy/permission/authentication information);
displaying a second UI from the first virtual disk, wherein the second UI includes a window native to the selected application (Naik [0009] lines 1-5, [0023] lines 1-13, [0042] lines 1-5 and [0059] lines 1-5; which shows that the  portal application and its associated UI and wherein through the portal application can provide/associate/launch another virtual application that can include its own associated another/second user interface where the user interface can include associated window information thus a type of native window to that application, where it is seen specifically disclose below the specifics of the virtual disk information)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Naik, showing application selection information, into the launching of application system of Eichen, for the purpose of increase ease for user in downloading and initializing application, as taught by Naik [0003] and [0022].

Eicken as modified by Naik does not specifically disclose the first virtual disk remains attached to the user device over the network; receiving a notification that the select application is ready for launching from the second virtual disk; and launching the selected application from the second virtual disk.

However, Berman discloses the first virtual disk remains attached to the user device over the network (Berman [0014] lines 9-14, [0015] lines 1-9, [0017] lines 1-5 and [0020] lines 1-6; which shows that the virtual disk can be network attached drives  thus viewed attached to the user device over the network that is able to execute/run application file)
receiving a notification that the select application is ready for launching from the second virtual disk (Berman [0018] lines 7-8 and [0020] lines 1-6; which shows being able to provide notification that a file/application is executing thus viewed as a notification, that is including in a virtual disk partition, that it has been ready to launch/execute where the specifics of the selected application are disclosed above and the specifics of the second virtual disk are seen in more detail disclosed below)
launching the selected application from the second virtual disk (Berman [0014] lines 9-14, [0015] lines 1-9, [0017] lines 1-5 and [0020] lines 1-6; which shows that the virtual disk can be network attached drives that is able to execute/run application file, where the specifics of the selected application can be seen disclosed above and the specifics of the second virtual disk can be seen specifically disclosed below).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Berman showing the application launching into the virtual disk system of Eicken as modified by Naik for the purpose of increasing ease of usability by providing notification to the user, as taught by Berman [0020] lines 1-6.

Eicken as modified by Naik and Berman does not specifically disclose wherein the use-policy specifies disk access settings that designate whether the user can access the selected application through a virtual disk that the user can access the selected application through a virtual disk.

However, DeHaan discloses wherein the use-policy specifies disk access settings that designate whether the user can access the selected application through a virtual disk that the user can access the selected application through a virtual disk (DeHaan Col. 7 lines 59-65; which is able to shows the specifics of being able to access package/data information stored on the virtual disk based on permission/credentials to access the virtual disk, where the permission/credentials are viewed as a type of use policy setting information)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of DeHaan showing the permission/policy required to access information stored on a virtual disk into the virtual disk system of Eicken as modified by Naik and Berman for the purpose of increasing usability by providing for further optional ways to access information stored on the virtual machine, as taught by DeHaan Col. 7 lines 59-65

Eicken as modified by Naik, Berman and DeHaan does not specifically disclose while the second UI is being displayed, downloading a second virtual disk that includes the selected application.

However, Breitgand discloses while the second UI is being displayed, downloading a second virtual disk that includes the selected application (Breitgand Col. 1 line 67- Col. 2 line 12; which is able to show the download of a copy of the VM image for local use, where the VM image contains a virtual disk thus the downloaded copy of the VM image can be viewed as downloading a second virtual disk, where it is seen specifically disclosed above that the first virtual device is associated with specific software application, this is viewed as including a selected application, and as the download is a copy of the VM image including the virtual disk device information it can be viewed that this second virtual disk includes the selected application).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Breitgand, showing the downloading a local copy of information, into the downloading system of Eichen as modified by Naik, Berman and DeHaan, for the purpose helping management when not well suited to exploit host level services and techniques, as taught by Breitgand Col.1 lines 50-54.

Eichen as modified by Naik, Berman, DeHaan and Breitgand does not specifically disclose whether access to the application at the user device through the virtual disk can be maintained after the user logs off the portal application, and whether a virtual disk containing a copy of the selected application can be downloaded to the user device.

However, Casper discloses whether access to the application at the user device through the virtual disk can be maintained after the user logs off the portal application, and whether a virtual disk containing a copy of the selected application can be downloaded to the user device (Casper [0078] lines 1-6; which is able to being able to download a copy of the virtual disk thus with to user downloading a copy it would have access to the virtual disk contain a copy of its information as well after the user logs off from the portal, the specifics of the virtual disk containing an application can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Casper showing the downloading a virtual disk copy, into the virtual disk system of Eichen as modified by Naik, Berman, DeHaan and Breitgand for the purpose of increasing usability to that the user can have its needs meet with the downloaded virtual disk, as taught by Casper [0078] lines 1-6.

As to claim 10, Eichen discloses further comprising completing by the agent at least one authentication process to access an executable file based on the notification, wherein the selected application is launched by running the executable file (Eicken Col. 10 lines 17-34 and Col. 13 lines 46-57; which shows the specifics of the user policy and authentication information to perform authentication determination to determine permission/access for application/file information associated with a request, which can be viewed as a form of notification, where it is seen specifically disclosed above the launching/executing/running the application file viewed as including the selected application).


As to claim 11 Eichen as modified by Naik, Berman, DeHaan does not specifically disclose, however, Breitgand discloses wherein the second virtual disk is a copy of the first virtual disk (Breitgand Col. 1 line 67-Col. 2 line 12; which is able to show the download a copy of the VM image for local use, where the VM image contains a virtual disk thus the downloaded copy of the VM image can be viewed as downloading a second virtual disk as a copy of the first virtual disk).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Breitgand, showing the downloading a local copy of information, into the downloading system of Eichen as modified by Naik, Berman and DeHaan, for the purpose helping management when not well suited to exploit host level services and techniques, as taught by Breitgand Col.1 lines 50-54.


As to claim 12, Eichen as modified by Naik, Berman and DeHaan does not specifically disclose however Breitgand  discloses wherein the second virtual disk persists on the user device (Breitgand Col. 1 line 67- Col. 2 line 12; which is able to show the download of a copy of the VM image for local use, where the VM image contains a virtual disk thus the downloaded copy of the VM image can be viewed as downloading a second virtual disk thus it is able to exist and persist past its point of initial creation, and without further detail as to what it is persist past viewed as meeting the current claim limitation)

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Breitgand, showing the downloading a local copy of information, into the downloading system of Eichen as modified by Naik, Berman and DeHaan, for the purpose helping management when not well suited to exploit host level services and techniques, as taught by Breitgand Col.1 lines 50-54.

As to claim 14, Eichen does not specifically disclose however Naik discloses wherein the second UI is displayed within the first UI (Naik [0058] lines 1-10 and [0059] lines 1-5; which shows that elements from one UI capable of being displayed within another/second UI thus since elements are not limited viewed as possible that all the elements of a UI being within a another UI)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Berman showing the application launching into the virtual disk system of Eicken as modified by Naik for the purpose of increasing ease of usability by providing notification to the user, as taught by Berman [0020] lines 1-6.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Berman, DeHaan, Breitgand and Casper as applied to claim 8 above, and further in view of Brar et al. (Pub. No. US 2009/0249324 A1).

As to claim 9 Eichen as modified by Naik, Berman, DeHaan, Breitgand and Casper does not disclose wherein the selected application is launched without installing the selected application on the user device.

However, Brar discloses wherein the selected application is launched without installing the selected application on the user device (Brar [0016] lines 17-26 and [0018] lines 5-14; which shows the ability for an application to be run/launched on a compatible computer system/user device without requiring the application to be installed on that specific device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Brar showing the specifics of running an application without needing to be installed on the host, into the virtualization system associated with running an application of Eichen as modified by Naik, Berman, DeHaan, Breitgand and Casper, for the purpose of helping to save resources on the host device by having less application information take up information on that device, as taught by Brar [0016] lines 17-26.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Berman, and DeHaan as applied to claim 12 above, and further in view of Diaz-Tellez et al. (Pub. No. US 2015/0358357 A1).

As to claims 6, and 13, Eichen does not specifically disclose however Naik discloses on a subsequent selection to use the selected application, attaching the user device to the second virtual disk (Naik [0022] lines 1-14; which shows the ability to for user to selection application out of plurality of available and thus can be viewed as including the ability for a plurality/subsequent selection where it can be seen disclosed above the specifics attaching the user device to the virtual disk).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Naik, showing application selection information, into the launching of application system of Eichen, for the purpose of increase ease for user in downloading and initializing application, as taught by Naik [0003] and [0022].

Eichen as modified by Naik, Berman and DeHaan does not specifically disclose running an executable file to launch the selected application in accordance with a use-policy for the second virtual disk.

However, Diaz discloses running an executable file to launch the selected application in accordance with a use-policy for the second virtual disk (Diaz [0059] lines 8-16; which shows for the executable file associated with the application includes policy information tied to the launch of the application, where it is disclose in detail the specifics of copying virtual disk to become a local virtual disk, thus viewed as second virtual disk and associated policy with the virtual disk).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Diaz, showing the running executable file for application associated with policy information, into the updating system of Eichen as modified by Naik, Berman and DeHaan, for the purpose of helping to ensure the security of the application being launched, as taught by Dias [0059].


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over von Eicken et al. (Patent No. US 8,438,654 B1), in view of Naik et al (Pub. No. US 2019/0268306 A1), in view of Berman et al. (Pub. No. US 2012/0311257 A1) in view of Yamaguchi et al. (Pub. No. US 2012/0218909 A1) and further in view of Goodwin et al. (Pub. No. US 2003/0074654 A1).

As to claim 15, Eichen discloses a system for implementing applications on a user device on a just-in-time basis, comprising:
obtaining by an agent on a user device a use-policy for the selected application, wherein the use policy is specific to the user (Eicken Col. 10 lines 17-34; which shows being able to obtain/determine use-policy/permission/authentication information for application information and associated requester/users the specifics of the selecting application seen specifically disclosed below)
based on the instructions, attaching the user device to a first virtual device over a network (Eicken Col. 4 lines 13-15 and Col. 10 lines 17-34; which shows based on the determined policy/permission/authentication instructions being able attach the device to that of a virtual machine device where it can be seen that the virtual machine/device is attached/connected to the server through a network where the virtual machine/device is associated with specific software/application, where it is seen disclosed specifically below discloses information can be viewed as showing the specifics of the selected application);
completing, by the agent at least one authentication process to access an executable file based on the notification (Eicken Col. 10 lines 17-34 and Col. 13 lines 46-57; which shows the specifics of the user policy and authentication information to perform authentication determination to determine permission/access for application information associated with a request, which can be viewed as a form of notification)

Eicken does not specifically disclose displaying, with a portal application on the user device, a user interface (“UI”) configured to display a catalog of selectable applications; receiving with the UI, a selection of one of an application and a specific bundle of applications as a selected application from the catalog; and receiving from a portal server application policy information.

However, Naik discloses displaying, with a portal application on the user device, a user interface (“UI”) configured to display a catalog of selectable applications (Naik [0022] lines 6-14; which shows a portal application that can display a collection/multiple of application information for selection by a user thus a user interface); 
receiving with the UI, a selection of one of an application and a specific bundle of applications as a selected application from the catalog (Naik [0022] lines 6-14 and [0040] lines 3-7; which shows the ability to select applications or groups/bundles of application where the displayed collection of application information for selection is viewed as the catalog);
and receiving from a portal server application policy information (Naik [0022] lines 6-14 and [0040] lines 3-7; which shows that the portal is able to provide information associated with the application, which in light of above disclose information can be viewed as including specific application use policy/permission/authentication information)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Naik, showing application selection information, into the launching of application system of Eichen, for the purpose of increase ease for user in downloading and initializing application, as taught by Naik [0003] and [0022].

Eicken as modified by Naik does not specifically disclose receiving a notification that the select application is ready for launching; and launching the selected application from the first virtual disk while the first virtual disk remains attached to the user device over the network by running the executable file.

However, Berman discloses receiving a notification that the select application is ready for launching (Berman [0020] lines 1-6; which shows being able to provide notification that a file/application is executing thus viewed as a notification that it has been ready to launch/execute where the specifics of the selected application are disclosed above)
launching the selected application from the first virtual disk while the first virtual disk remains attached to the user device over the network by running the executable file (Berman [0014] lines 9-14, [0015] lines 1-9, [0017] lines 1-5 and [0020] lines 1-6; which shows that the virtual disk can be network attached drives  thus viewed attached to the user device over the network that is able to execute/run application file, where the specifics of the selected application can be seen disclosed above ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Berman showing the application launching into the virtual disk system of Eicken as modified by Naik for the purpose of increasing ease of usability by providing notification to the user, as taught by Berman [0020] lines 1-6.

Eicken as modified by Naik and Berman does not specifically disclose obtaining a connection status between the user device and portal server; and a type of virtual disk access specified by the user policy, the type of virtual disk access designating whether the virtual disk should be launched locally or over the network.

However, Yamaguchi discloses obtaining a connection status between the user device and portal server, (Yamaguchi [0015] lines 1-7, [0016] lines 1-9 and [0076] lines 5-9; which shows being able to obtain connection status between two access points, and obtain the information associated with the type of access point where the specifics of the two points being a device and a portal server can be seen specifically disclosed above);
a type of virtual disk access specified by the user policy, the type of virtual disk access designating whether the virtual disk should be launched locally or over the network (Yamaguchi [0011] lines 6-17, [0015] lines 1-7, [0016] lines 1-9,[0074] lines 1-5, [0075] lines 1-5 and [0076] lines 5-9; which shows being able to have  the information associated with the type of access point and by comparing the type of access points can determine the type of access point, and as the type of access points are not limited can be viewed as including types of access points including virtual disk access point types, where it is seen that the access point types can include type connected over the internet/network and a type of access point that is not thus showing the specifics of the types of access such and local or networked access types where the information about access points can be based on instructions for connection to access points thus viewed as a type of policy information)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yamaguchi showing the determination of additional information associated with an application into the application information of Eicken as modified by Naik and Berman, for the purpose of increasing usability by providing more details for determining whether a specific application is to be correctly connected or not, as taught by Yamaguchi [0016] lines 1-9.

Eicken as modified by Naik, Berman and Yamaguchi does not specifically disclose generating, by the agent, instructions for launching the selected application from a virtual disk based on the connection status between user device and the portal server and a type of virtual disk access.

However, Goodwin discloses generating, by the agent, instructions for launching the selected application from a virtual disk based on the connection status between user device and the portal server and a type of virtual disk access (Goodwin [0071] lines 1-3, [0072] lines 1-8 and claim 30; which shows based on the analysis of the application/program being able to generate/add instruction for execution of the application/program based on said analysis, where it is seen specifically disclosed above the specifics of associated program/application analysis associated with determination of execution of the application/program can include information associated with use-policy/permission/authentication, connection status and type of virtual disk access).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Goodwin showing the generation of instruction for launching application/programs, into the environment for execution of the application program of Eicken as modified by Naik, Berman and Yamaguchi, for the purpose of optimizing the execution of the program, as taught by Goodwin [0073] lines 1-7.

As to claim 17, Eichen does not specifically disclose however Naik discloses wherein the portal application delivers a second user interface of the selected application (Naik [0009] lines 1-5 and [0042] lines 1-5; which shows the portal application and its associated UI and wherein the portal application can provide/associate/launch another application its own associated another/second user interface).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Naik, showing application selection information, into the launching of application system of Eichen, for the purpose of increase ease for user in downloading and initializing application, as taught by Naik [0003] and [0022].

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Berman, Yamaguchi and Goodwin as applied to claim 15 above, and further in view of Brar et al. (Pub. No. US 2009/0249324 A1).

As to claim 16 is Eichen as modified by Naik, Berman, Yamaguchi and Goodwin does not disclose wherein the selected application is launched without installing the selected application on the user device.

However, Brar discloses wherein the selected application is launched without installing the selected application on the user device (Brar [0016] lines 17-26 and [0018] lines 5-14; which shows the ability for an application to be run/launched on a compatible computer system/user device without requiring the application to be installed on that specific device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Brar showing the specifics of running an application without needing to be installed on the host, into the virtualization system of Eichen as modified by Naik, Berman, Yamaguchi and Goodwin, for the purpose of helping to save resources on the host device by having less application information take up information on that device, as taught by Brar [0016] lines 17-26.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Berman, Yamaguchi and Goodwin as applied to claim 15 above, and further in view of Gonzalez et al. (Patent No. US 9,602,950 B1).

As to claims 18, Eichen as modified by Naik, Berman, Yamaguchi and Goodwin does not specifically disclose further comprising generating, with the agent, download instructions for obtaining a local copy of the first virtual disk with the agent based on the use-policy.

However, Gonzalez discloses further comprising generating, with the agent, download instructions for obtaining a local copy of the first virtual disk with the agent based on the use-policy (Gonzalez Col. 4 lines 43-49; which shows a context/rule based with the agents being able to generate download instruction to download/update information tied to context/rules information where it is disclosed in more specific detail above the specifics of update information being a virtual disk information viewed as including first virtual disk information).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Gonzalez, showing the generation of download instruction, into the updating system of Eichen as modified by Naik, Berman, Yamaguchi and Goodwin, for the purpose of helping to reduce the complexity of downloading the necessary information, as taught by Gonzalez Col. 1 lines 25-35 and Col. 4 lines 43-49.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eichen Naik, Berman, Yamaguchi, Goodwin and Gonzalez as applied to claims 18 above, and further in view of Breitgand et al. (Patent No. US 8,793,684 B2).

As to claim 9, Eichen as modified by Naik, Berman, Yamaguchi, Goodwin and Gonzalez does not specifically disclose locating, based on the download instructions, the copy of the virtual disk on an external storage component over the network while the virtual disk is being accessed; and downloading the copy of the first virtual disk to the user device as a second virtual disk for local use with the agent.

However, Breitgand discloses locating, based on the download instructions, the copy of the virtual disk on an external storage component over the network while the virtual disk is being accessed; and downloading the copy of the first virtual disk to the user device as a second virtual disk for local use with the agent (Breitgand Col. 1 line 67- Col. 2 line 12; which shows being able to provide notification/instruction to a host to download and that locate VM image information from a remote/external location over a network, and download the copy for local use thus viewed as a second virtual image, where it is disclosed in detail above the specific of the access of the virtual disk and the use of agent with virtual disk).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Breitgand, showing the downloading a local copy of information, into the downloading system of Eichen as modified by Naik, Berman, Yamaguchi, Goodwin and Gonzalez, for the purpose helping management when not well suited to exploit host level services and techniques, as taught by Breitgand Col.1 lines 50-54.


Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eichen Naik, Berman, Yamaguchi, Goodwin, Gonzalez, and Breitgand as applied to claim 19 above, and further in view of Diaz-Tellez et al. (Pub. No. US 2015/0358357 A1).

As to claim 20, Eichen does not specifically disclose however Naik discloses on a subsequent selection to use the selected application, attaching the user device to the second virtual disk (Naik [0022] lines 1-14; which shows the ability to for user to selection application out of plurality of available and thus can be viewed as including the ability for a plurality/subsequent selection where it can be seen disclosed above the specifics attaching the user device to the virtual disk).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Naik, showing application selection information, into the launching of application system of Eichen, for the purpose of increase ease for user in downloading and initializing application, as taught by Naik [0003] and [0022].

Eichen as modified by Naik, Berman, Yamaguchi, Goodwin, Gonzalez and Breitgand does not specifically disclose running an executable file to launch the selected application in accordance with a use-policy for the second virtual disk.

However, Diaz discloses running an executable file to launch the selected application in accordance with a use-policy for the second virtual disk (Diaz [0059] lines 8-16; which shows for the executable file associated with the application includes policy information tied to the launch of the application, where it is disclose in detail the specifics of copying virtual disk to become a local virtual disk, thus viewed as second virtual disk and associated policy with the virtual disk).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Diaz, showing the running executable file for application associated with policy information, into the updating system of Eichen as modified by Naik, Berman, Yamaguchi, Goodwin, Gonzalez and Breitgand, for the purpose of helping to ensure the security of the application being launched, as taught by Dias [0059].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193